Brown brings this action to set aside a judgment against him for injuries inflicted upon Maeklin by Brown’s son, said son driving father’s car from school with his permission.
Mahoning Common Pleas, charged the jury that if Brown’s son was driving home from school by permission of his father, the father was as a matter of law liable for the negligent acts of his son; the court further charged that as a matter of law if it appear from the evidence in the case that either Bfrown Was guilty of negligence in entrusting his automobile to his son or that his son, was at the time the agent of his father then Brown is responsible in law for the negligence of his son.
This charge was affirmed in whole by Court of Appeals of Seventh District.
Brown contends in the Supreme Court:
1. There was no1 testimony in the case proving or tending to prove the relation of principal and agent......so as to make him liable for the torts of his minor child, and the principle of “respondeat superior” does not .apply to the facts in this case.
2. There was no evidence in this cause tending to prove negligence on the part of the father in entrusting the automobile to his son within the rule adopted by this court in Elliott v. Harding, 107 OS. 501.